Per Curiam,
The Borough of Bridgewater, in the County of Beaver, adjoins the Borough of Beaver. As a result of street improvements made by the latter, the former charges that increased volumes of water are carried into its streets, together with great quantities of sand, gravel and small boulders, and, to abate what it alleges is a nuisance in this respect, the Borough of Bridgewater filed its bill in the court below. It was dismissed, and its dismissal is sustained for the five following correct legal conclusions reached by the learned president judge of the court below : “First: The Borough of Beaver had a legal right to open, grade, pave and improve its streets within the drainage area in controversy. Second: The owners of lots abutting on said streets had a right to erect houses thereon, fill up depressions therein and change the grades of their said lots to conform with the changed grades of streets. Third: If by such changes in the grades of streets, the paving thereof, filling up of surface inequalities and depressions, the paving of sidewalks, and the construction of houses, the quantities of water draining into the Borough of Bridgewater by means of Fair avenue and Third street have been increased in quantity *29and velocity and the Borough of Bridgewater has been injured thereby, it is damnum absque injuria. Fourth: Every municipality has the right to the natural, proper and profitable use of its land, and if, in the course of such use without negligence, unavoidable loss is brought upon an adjoining municipality, it is damnum absque injuria. Fifth: The Borough of Beaver is not responsible for conditions existing within the limits of the Borough of Bridgewater which interfere with the natural flowage of water into the Borough of Bridgewater between Third street and Park street (extended).”
Appeal dismissed at appellant’s costs.